        Case 1:18-cv-03455-NG-ST Document 26 Filed 06/12/19 Page 1 of 2 PageID #: 73




                                           THE CITY OF NEW YORK                                     Shawna C. MacLeod
                                                                                           Assistant Corporation Counsel
ZACHARY W. CARTER                         LAW DEPARTMENT                                           Phone: (212) 356-3187
Corporation Counsel                           100 CHURCH STREET                                      Fax: (212) 356-2439
                                              NEW YORK, NY 10007                                  smacleod@law.nyc.gov


                                                                   June 12, 2019
       By ECF

       Honorable Steven L. Tiscione
       United States Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                      Re: David Arkorful v. New York City Department of Education
                          18 Civ. 3455 (NG) (SLT)

       Dear Magistrate Judge Tiscione:

                       I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, assigned to represent defendant New York City
       Department of Education in the above-referenced action. 1 I write to respectfully request an
       adjournment of the settlement conference currently scheduled for July 2, 2019, at 3:00 p.m., until
       a date on or after July 8, 2019, that is convenient for the Court. I have attempted to contact
       Plaintiff pro se David Arkorful through the telephone number he provided to the Court, and he
       has not yet had an opportunity to respond to me regarding my request.

                      The adjournment is requested because I will be away from the office and out of
       the state from June 26, 2019, through July 5, 2019. This is the first such request for an
       adjournment of the parties’ second scheduled settlement conference. There are no other
       currently scheduled deadlines that would be affected by this request.

                      Accordingly, Defendant requests that the settlement conference currently
       scheduled for July 2, 2019, be adjourned until a date on or after July 8, 2019.

       1
          The attorney who initially filed a notice of appearance for Defendant, Alana Sisnett, is no
       longer an employee of the New York City Law Department. Upon Ms. Sisnett’s departure from
       the City Law Department, I was assigned to defend the case on behalf of Defendant, and I am the
       only attorney in our office responsible for defending this case.
Case 1:18-cv-03455-NG-ST Document 26 Filed 06/12/19 Page 2 of 2 PageID #: 74



            I thank the Court for consideration of this request.



                                                          Respectfully submitted,
                                                          /s/ Shawna C. MacLeod
                                                          Shawna C. MacLeod
                                                          Assistant Corporation Counsel


CC:   David Arkorful
      Plaintiff Pro Se
      705 Allen Road
      Hackettstown, NJ 07840
      By First Class Mail




                                              2
